IN THE SUPREME COURT OF THE STATE OF NEVADA


                BART WILLIAM DIETZMANN,                                   No. 69592
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                               F LED
                                  Respondent.                                  FEB 0 1 2016
                                                                                1:6024,4(2
                                                                                      . LI    MAN
                                                                            HERM •


                                                                                11.1111:: CHHHIF

                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order denying a
                "Motion to Dismiss Information/Complaint." Eighth Judicial District
                Court, Clark County; Elizabeth Goff Gonzalez, Judge.
                            Because no statute or court rule permits an appeal from the
                aforementioned decision, we lack jurisdiction.   Castillo v. State, 106 Nev.
                349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.



                                                                     J.
                                        Douglas


                      Ciait
                Cherry




                CC:   Hon. Elizabeth Goff Gonzalez, District Judge
                      Bart William Dietzmann
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
     OF
   NEVADA


(0) 1947A   e
                                                                               10 -C